DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 1, the applicant claims an optical transmission device comprising: 
a first detector that detects optical output power of an optical signal for each channel for input to a Mach- Zehnder unit that has asymmetric optical waveguides; 
a generator that superimposes, based on the optical output power for each of the channels detected by the first detector, a dither signal onto an optical signal in a specific channel from among the plurality of channels for input to the Mach-Zehnder unit; 
a second detector that detects an amplitude value of the dither signal that is superimposed onto the optical signal in the specific channel and that is output from the Mach-Zehnder unit; and 
a controller that adjusts a phase difference in the Mach-Zehnder unit such that the amplitude value of the dither signal superimposed onto the optical signal in the specific channel detected by the second detector is less than a predetermined threshold.
While the prior art discloses many components of this claim, it does not disclose all the components, alone or in combination, such that the claim is considered allowable. In order to distinguish what is known by the prior art as well as the components that are novel within the claim scope. 

Webb (US PG PUB 2006/0227401) discloses a modulator control system. It does disclose
(modulator for modulating the input signals, to produce an asymmetric signal, the modulator comprising a Mach-Zehnder interferometer ¶ [0022]; 
a generator that superimposes, based on the optical output power for each of the channels detected by the first detector, a dither signal onto an optical signal in a specific channel from among the plurality of channels for input to the Mach-Zehnder unit (to control the modulator, it is possible to add a dither voltage onto the bias voltage so that the bias voltage varies about the mean bias voltage. A control system may then sample the average output power of the modulator and decide if the bias voltage is too high or too low by comparing the phase of the detected dither in the optical signal to that which is added to the bias voltage ¶ [0010]). 
The prior art of Webb does not explicitly disclose a second detector that detects an amplitude value of the dither signal that is superimposed onto the optical signal in the specific channel and that is output from the Mach-Zehnder unit or a controller that adjusts a phase difference in the Mach-Zehnder unit such that the amplitude value of the dither signal superimposed onto the optical signal in the specific channel detected by the second detector is less than a predetermined threshold. Furthermore, a first detector that detects optical output power of an optical signal for each channel for input to a Mach- Zehnder unit that has asymmetric optical waveguides, rather the monitoring element or photodiode is at the output for the modulator than the signal to be input to the modulator. Furthermore, the prior art discloses a Mach-Zehnder modulation that is capable of asymmetrical modulation, rather than one with an asymmetrical structure due to asymmetrical waveguides. 
Li (US PG PUB 2014/0168741) discloses a bias voltage control system that discloses many of the components including 
a generator that superimposes dither signal onto an optical signal in a specific channel from among the plurality of channels for input to the Mach-Zehnder unit (The bias voltage control system comprises a photo-detector configured to convert at least a part of an optical signal output by the optical IQ modulator to an electrical signal; an analog-to-digital converter configured to convert the electrical signal to a digital signal; a digital signal processor configured to superimpose a first dither signal on the I-branch bias voltage and superimpose a second dither signal on the Q-branch bias voltage so as to generate a first order harmonic signal and a second order harmonic signal in the digital signal ¶ [0006]; 
a second detector that detects an amplitude value of the dither signal that is superimposed onto the optical signal in the specific channel and that is output from the Mach-Zehnder unit (The bias voltage control system comprises a photo-detector configured to convert at least a part of an optical signal output by the optical IQ modulator to an electrical signal ¶ [0006], wherein it is understood that the dither signals are applied via the modulator and therefore and present at the detection of the second detector) ; and 
a controller that adjusts a phase difference in the Mach-Zehnder unit (The digital signal processor 5 may adjust the I-branch bias voltage for the I-branch MZM 11 through the first digital-to-analog converter 61, adjust the Q-branch bias voltage for the Q-branch MZM 12 through the second digital-to-analog converter 62, and adjust the orthogonal bias voltage for the optical phase shifter 13 through the third digital-to-analog converter 63 ¶ [0027]). 
 Li does not explicitly disclose a first detector that detects optical output power of an optical signal for each channel for input to a Mach- Zehnder unit that has asymmetric optical waveguides. Furthermore, LI does not explicitly disclose a generator that superimposes, based on the optical output power for each of the channels detected by the first detector, a dither signal onto an optical signal in a specific channel from among the plurality of channels for input to the Mach-Zehnder unit, rather the prior art discloses that the detecting or monitoring is performed at the output of the Mach-Zehnder unit that control the dithering signal. Furthermore, Lastly, while the prior art does have an adjuster of phase, it does not a phase difference in the Mach-Zehnder unit such that the amplitude value of the dither 
Re claims 2-7, these claims are dependent upon claim 1 respectively and are allowable for the reasons previously stated. 
Re claim 8, the applicant claims an optical multiplexer comprising: 
a first detector that detects optical output power of an optical signal for each channel for input to a Mach- Zehnder unit that has asymmetric optical waveguides; 
a generator that superimposes, based on the optical output power for each of the channels detected by the first detector, a dither signal onto an optical signal in a specific channel from among the plurality of channels for input to the Mach-Zehnder unit; 
a second detector that detects an amplitude value of the dither signal that is superimposed onto the optical signal in the specific channel and that is output from the Mach-Zehnder unit; and 
a controller that adjusts a phase difference in the Mach-Zehnder unit such that the amplitude value of the dither signal superimposed onto the optical signal in the specific channel detected by the second detector is less than a predetermined threshold.
The claim limitations within claim 8 are very similar to claim 1, and are allowable for the reasons previously stated. 
Re claim 9, the applicant claims an optical transmission method comprising: 
detecting optical output power of an optical signal for each channel for input to a Mach-Zehnder unit that has asymmetric optical waveguides; 
superimposing, based on the detected optical output power for each of the channels, a dither signal onto an optical signal in a specific channel from among the plurality of channels for input to the Mach-Zehnder unit; 

adjusting a phase difference in the Mach-Zehnder unit such that the amplitude value of the dither signal superimposed onto the detected optical signal in the specific channel is less than a predetermined threshold.
The claim limitations within claim 8 are very similar to claim 1, and are allowable for the reasons previously stated. 
The following patents and patent applications are cited to show the state of the art with respect to the control of mach-zehnder with asymmetrical waveguide:
(US-7499177-B2, US-7369290-B1, US-5737459-A, US-5654816-A, US-8953169-B2, US-20220029533, US-20220018650-A1, US-20210399806-A1, US-20210364099-A1, US-20210328682-A1, US-20180100967-A1, US-20150104195-A1, US-20140168741-A1, US-20130195394-A1, US-20120318965-A1, US-20110006825-A1, US-20070133918-A1, US-20060227401-A1, US-20030044101-A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637